Citation Nr: 0023346	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  94-42 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and from September 1950 to October 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
psychiatric disorder, bronchial disorder, eye disorder, and a 
skin disorder of the feet.  In September 1993, a notice of 
disagreement was received.  Thereafter, a statement of the 
case was issued.  In March 1994, a substantive appeal was 
received.  In a May 1994 rating decision, the RO considered 
the issues of service connection for a bronchial disorder, 
eye disorder, and a skin disorder of the feet on a new and 
material basis, but determined that new and material evidence 
had not been submitted to reopen the claims of service 
connection.  Thereafter, a supplemental statement of the case 
was issued which included new and material consideration.  In 
August 1994, the veteran testified at a personal hearing at 
the RO with his wife.  Thereafter, the veteran withdrew from 
appellate consideration the issue of service connection for a 
psychiatric disorder.  38 C.F.R. § 20.204 (1999).

In October 1997, the Board determined that new and material 
evidence had not been submitted to reopen the claims of 
service connection for a bronchial disorder and an eye 
disorder.  The Board also determined that the appeal on the 
issue of entitlement to service connection for a skin 
disorder of the feet arose from a June 1974 RO rating 
decision, denying, in pertinent part, that claim on the 
merits due to a lack of evidence of a foot disorder in 
service.  The Board further determined that in January 1975, 
the veteran had submitted a notice of disagreement with that 
denial of entitlement to service connection for a skin 
disorder of the feet and that no statement of the case was 
issued in response to the notice of disagreement, and a 
statement of the case addressing the issue on the merits had 
yet to be issued.  Accordingly, the appeal on the issue of 
entitlement to service connection for a skin disorder of the 
feet was remanded for consideration on the merits.  

In March 2000, a statement of the case in response to the 
1975 notice of disagreement was issued.  That issue is now 
ready for appellate review.  


FINDING OF FACT

There is no competent medical evidence of record which 
establishes a current diagnosis of a skin disorder of the 
feet.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder of the feet.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he initially incurred a skin 
disorder of the feet during service.  In written 
correspondence and in his August 1994 personal hearing where 
both the veteran and his wife testified, his contentions were 
presented.  In addition, they indicated that he was treated 
by a private physician post-service for his skin disorder of 
the feet, but related that this physician's whereabouts were 
unknown.  They also related that he was treated within the 
past few years by the VA for a skin disorder of the feet, but 
the VA outpatient records are negative for such treatment.  
Since neither the veteran nor his wife have been shown to be 
capable of making medical conclusions, their statements 
regarding causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam), that absent the submission and 
establishment of a well-grounded claim, the VA cannot 
undertake the duty to assist the veteran in developing facts 
pertinent to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu; Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Further, although the veteran asserts that 
he has a skin disorder of the feet and that this skin 
disorder of the feet had its onset during service, this 
assertion does not make the claim well-grounded if there is 
no competent medical evidence of record of a nexus between 
any disability in service and his alleged current disability.  
See Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 
7 Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  As such, the Board will review the 
record to assess whether all three of the criteria of Caluza 
are met and the veteran's assertions are supported by the 
evidence of record.

The service medical records are negative for any complaints, 
findings, treatment, or diagnoses of a skin disorder of the 
feet during the first period of service.  The service medical 
records from the second period of service showed that the 
veteran was treated on one occasion on July 1, 1951 for a 
fungus of the feet; however, the October 1951 separation 
examination report was negative for any disorder of the skin 
or feet.  

The veteran's post-service medical records, including a 1952 
VA examination report, are negative for any post-service 
complaints, findings, treatment, or diagnoses of a skin 
disorder of the feet.  Although the veteran and his wife 
indicated otherwise, a complete and thorough review of the 
record does not disclose any competent medical evidence 
showing a post-service or current diagnosis of a skin 
disorder of the feet.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of a skin 
disorder of the feet.  Therefore, the Board finds that 
although the veteran currently asserts that he should be 
service-connected for a skin disorder of the feet, he has not 
submitted any competent medical evidence to support his 
allegation.  As noted, the Court has stated that a claim must 
be accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  In this case, there is no 
supporting evidence in the veteran's claim for service 
connection.  In the absence of proof of a present disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  Therefore, in light of the 
foregoing, the veteran's claim for service connection for a 
skin disorder of the feet must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case and supplemental statements of the case, shows that the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) as the veteran was fully informed of the reason for the 
denial of his claim and was advised of what evidence was 
needed in order to support his claim.


ORDER

The claim of entitlement to service connection for a skin 
disorder of the feet is not well grounded, and the appeal is 
denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

